Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 02/23/2022 after a notice of allowance was mailed on 11/24/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Reasons for Allowance
Claims 1-5, 8-12 and 14-15 are allowable. 
The specific limitations of “wherein the reinforcement potion is extended in a curved direction of the middle module and comprises a first end adjacent to a left side of the middle module and a second end adjacent to a right side of the middle module” and “wherein the plurality of protrusion portions or the plurality of locking portions are formed as one body with the reinforcement portion” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion. 
For example, Park et al. (US Publication 2016/0353593) discloses a display apparatus comprising: a display module 60 curved in a front-rear direction; a middle module 84 curved and coupled to a rear side of the display module; a back module 90 curved and covering at least a portion of a rear side of the middle module; a reinforcement portion 310 disposed between the middle module 84 and the back module 90 (i.e. the reinforcement portion 310 is attached to the middle module 84, See Figure 11C and associated description), and coupled to the rear 
However, Park does not disclose wherein the reinforcement potion is extended in a curved direction of the middle module and comprises a first end adjacent to a left side of the middle module and a second end adjacent to a right side of the middle module (i.e. spanning across most of the middle module). Park also does not disclose wherein the plurality of protrusion portions or the plurality of locking portions are formed as one body with the reinforcement portion.
KR 20150112449 discloses a display apparatus comprising: a display module 110 curved in a front-rear direction; a middle module 180 curved and coupled to a rear side of the display module; a back module 150 curved and covering at least a portion of a rear side of the middle module; a reflective portion 170 disposed between the middle module 180 and the back module 150, and coupled to the rear side of the middle module, wherein the reflective portion is extended in a curved direction of the middle module and comprises a first end adjacent to a left side of the middle module and a second end adjacent to a right side of the middle module; a plurality of LEDs 120 protruded from the back module 150 to the reflective portion 170, wherein each of the plurality of LEDs are spaced apart from each other in a longitudinal 
However, KR 20150112449 does not disclose a plurality of locking portions provided at the remaining one of a reinforcement portion or a back module, and to which the plurality of protrusion portions are coupled respectively, as therein the holes 170h are for emitting light from LEDs 120.  KR 20150112449 also does not disclose a reinforcement portion as the portion 170 is a reflective portion for manipulating light. 
Furthermore, an assignee and inventor search were performed to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841